

116 S3815 IS: National Instant Criminal Background Check System (NICS) Data Integrity Act of 2020
U.S. Senate
2020-05-21
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS2d SessionS. 3815IN THE SENATE OF THE UNITED STATESMay 21, 2020Mrs. Feinstein (for herself, Mr. Blumenthal, and Mr. Murphy) introduced the following bill; which was read twice and referred to the Committee on the JudiciaryA BILLTo permit the search and retention of certain records with respect to conducting criminal background checks, and for other purposes.1.Short titleThis Act may be cited as the National Instant Criminal Background Check System (NICS) Data Integrity Act of 2020.2.Search of national data exchange(a)Retention of background check recordsSection 103 of the Brady Handgun Violence Prevention Act (34 U.S.C. 40901) is amended—(1)by redesignating subsections (h) through (k) as subsections (i) through (l), respectively; (2)in subsection (g), in the last sentence, by striking subsection (k) and inserting subsection (l); and(3)by inserting after subsection (g) the following: (h)Record retention(1)Deadline for retentionNotwithstanding any other provision of law, the system may retain records related to a transfer or potential transfer of a firearm to a person who is the subject of a contact of the system pursuant to section 922(t) of title 18, United States Code, for as long as necessary to determine whether receipt of a firearm by the person would violate subsections (g) or (n) of such section or State law.(2)Notice of retentionIf the system has not determined whether receipt of a firearm by a person would violate subsections (g) or (n) of section 922 of title 18, United States Code, or State law during the 30-day period beginning on that date on which the system is contacted with respect to the person, the system shall notify the person in writing (or by electronic mail if the person has consented to the use of electronic mail) that—(A)the system may retain records relating to the person and the transfer of a firearm until the system determines that receipt of such firearm by the person does not violate subsections (g) or (n) of section 922 of title 18, United States Code, or State law; and(B)the person may submit to the Attorney General information to correct, clarify, or supplement records (with respect to the person) retained by the system in accordance with this section and any regulation established by the Attorney General..(b)Search of national data exchangeSection 103(e)(1) of the Brady Handgun Violence Prevention Act (34 U.S.C. 40901(e)(1)) is amended by adding at the end the following new subparagraph:(L)Search of national data exchange databaseThe system established under this section shall search the database of the National Data Exchange when conducting a background check under this section..